340 F.2d 958
UNITED PACKINGHOUSE, FOOD AND ALLIED WORKERS, AFL-CIO,Plaintiff-Appellant,v.WILSON & CO., Inc., Defendant-Appellee.
No. 14467.
United States Court of Appeals Seventh Circuit.
Jan. 18, 1965, Certiorari Denied April 26, 1965, See 85S.Ct. 1337.

Irving M. King, Eugene Cotton, Richard F. Watt, and Cotton, Watt, Rockler & Jones, Chicago, Ill., for appellant.
Charles A. Bane, Fred C. Ash, Edward M. Bullard, Philip F. Purcell, and M. Lee Bishop, Chicago, Ill., Isham, Lincoln & Beale, Chicago, Ill., of counsel, for appelle.
Before HASTINGS, Chief Judge, and MAJOR and SWYGERT, Circuit Judges.
PER CURIAM.


1
Plaintiff United Packinghouse, Food and Allied Workers, AFL-CIO brought suit to compel defendant Wilson & Co., Inc. to arbitrate a grievance concerning contracted out work which plaintiff contended belonged to its bargaining unit at defendant's plant at Albert Lea, Minnesota.


2
Both parties concede that the issue here is substantially the same as that decided by this court in Independent Petroleum Workers of America, Inc. v. American Oil Co., 324 F.2d 903 (7th Cir. 1963), cert. granted, 377 U.S. 930, 84 S.Ct. 1336, 12 L.Ed.2d 294 (May 18, 1964).  Following oral argument on June 3, 1964, we ordered that further action 'be withheld until the Supreme Court has acted on the Independent Petroleum Workers' case.'


3
The Supreme Court on certiorari to this court in Independent Petroleum Workers of America, Inc. v. American Oil Co., on November 23, 1964, 85 S.Ct. 271, affirmed this court's judgment by an equally divided Court.  Because of the similarity of issues, the Supreme Court decision in Independent Petroleum Workers is determinative of the issue presented in the instant case.  On that basis the district court's judgment of dismissal is affirmed.